Title: To Benjamin Franklin from George Logan, 15 July 1781
From: Logan, George
To: Franklin, Benjamin


Dear Sir
Philada: July 15t: 1781
I had the pleasure of writing to you last pr: Mr: Benezet: since that time no occurrence has taken place particularly meriting your attention. You however must be so well acquainted with every public transaction as to render my intruding on you with such accounts unnecessary. Thus much I may say, that the Brittish Arms are still sullied with the greatest barbarity & cruelty. The Southern States have suffered greatly for some months past, but we flatter ourselves, that our affairs in that quarter bear a better aspect at present. And a greater degree of cordiality appears among us, than on my first arrival.
With respect to private affairs, your Friends are in general well. Mr: H Roberts Mr: S: Rhodes & Dr: Bond frequently relate the pleasing anecdotes which occurred in your Company some twenty or thirty years ago: and long to see that day when after the fatigues of your Embassy they may welcome your safe return to your grateful Country.
When at leisure from the more important business of the Public; you will oblige me by giving me some directions respecting the Loganian Library. I wish it to answer the purpose of its institution, and should think no labour of mine too great to accomplish it. There are no other Trustees at present living but yourself, & my Uncle Logan.
Pray what is become of that very worthy & ingenious Gentleman Dr. Ingenhouse? Should he be in Paris, please to remember my best Comps: to him & tell him that his publication on Air, is very much admired in this Country.
I might farther intrude on your time at present, but am much engaged in procuring the means for the genteelest reception of those worthy few who have been banished from Charlestown. I have made an offer to accommodate two Families at Stenton and am just returned from waiting on Mr: J: Pemberton and some of the leading Men in the Quaker Society on this occasion. They will meet tomorrow, & I hope will do something worthy the profession [torn: they] make of universal charity to mankind—
A general subscription is also opened at the Coffee-house by the Citizens in general.
I am with great respect Your much obliged Friend
George Logan
 
Addressed: A Son Excellence / Dr: Franklin / a / Paris
Endorsed: Geo Logan
